DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 29, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim rejections - 35 U.S.C. §112(b)

Claims 1-15 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, line 9 recites the limitation “the filtered reference image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 2 recites the limitation “the plurality of historical images”. There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 3 recites the limitation “the same scene”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 2 recites the limitation “the change of a pixel at the reference image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 3 recites the limitation “the same pixel”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 3 recites the limitation “the at least few of the plurality of pixels”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, lines 4-5 recites the limitation “the at least few of the plurality of pixels”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 6 recites the limitation “the at least few of the plurality of pixels”. There is insufficient antecedent basis for this limitation in the claim.
Claim 5, lines 7-8 recites the limitation “the at least few of the plurality of pixels”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 2 recites the limitation “the plurality of historical images”. There is insufficient antecedent basis for this limitation in the claim.
Claim 8, line 3 recites the limitation “the same scene”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 2 recites the limitation “the change of a pixel at the reference image”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 3 recites the limitation “the same pixel”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 3 recites the limitation “the at least few of the plurality of pixels”. There is insufficient antecedent basis for this limitation in the claim.
 Claim 11, lines 4-5 recites the limitation “the at least few of the plurality of pixels”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11, line 6 recites the limitation “the at least few of the plurality of pixels”. There is insufficient antecedent basis for this limitation in the claim.
Claim 11, lines 7-8 recites the limitation “the at least few of the plurality of pixels”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 9 recites the limitation “the filtered reference image”. There is insufficient antecedent basis for this limitation in the claim.
Claim15, line 4 recites the limitation “the at least few of the plurality of pixels”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15, lines 5-6 recites the limitation “the at least few of the plurality of pixels”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15, line 7 recites the limitation “the at least few of the plurality of pixels”. There is insufficient antecedent basis for this limitation in the claim.
Claim 15, lines 8-9 recites the limitation “the at least few of the plurality of pixels”. There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 6, 9 and 12 variously depend from an indefinite base claim.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McNamer, Zhao, Liang, Ikenoue, Goldman and Tanaka all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:00am to 1:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
March 31, 2021